TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 13, 2016



                                     NO. 03-15-00445-CR


                           Ronicesha Cherron Wearren, Appellant

                                                v.

                                 The State of Texas, Appellee




             APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.